      Case 4:17-cv-00417-SMR-HCA Document 394-1 Filed 05/06/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                    (Central Division)


 GRX through next friend H.R.X,                   CASE NO. 4:17-cv-00417-SMR-HCA
 J.S.X through next friend D.S.X.,
 C.P.X. through next friend S.P.X, et al.

         Plaintiffs,
                                                  ORDER RE: MOTION TO FILE
 v.                                               DOCUMENTS UNDER SEAL

 JERRY FOXHOVEN, in his official capacity
 et al.

         Defendants.

        This Court, having reviewed the Motion to File Documents Under Seal filed by C.P.X.

through his guardian and conservator, finds that it is appropriate for any Motion to Amend and

Enlarge Protective Order and Order RE: Pseudonyms to Be Filed Under Seal to maintain the

confidentiality of C.P.X. in this docket.




                                            Page 1 of 1
